IGS Realty Co., L.P. v Brady (2018 NY Slip Op 04086)





IGS Realty Co., L.P. v Brady


2018 NY Slip Op 04086


Decided on June 7, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 7, 2018

Tom, J.P., Andrias, Kapnick, Webber, JJ.


603561/09 6800 6799

[*1]IGS Realty Co., L.P., Plaintiff-Respondent,
vJames H. Brady, Defendant-Appellant.


James H. Brady, appellant pro se.
Law Office of Gregory Sheindlin, PLLC, New York (Gregory Sheindlin of counsel), for respondent.

Appeal from order, Supreme Court, New York County (Barry R. Ostrager, J.), entered April 10, 2017, deemed an appeal from judgment (CPLR 5520[c]), same court and Justice, entered May 31, 2017, in favor of plaintiff, and as so considered, said judgment unanimously affirmed, without costs. Appeal from order, same court and Justice, entered February 17, 2017, unanimously dismissed, without costs, as abandoned.
Pro se defendant's arguments on this appeal, previously raised and rejected by this Court and supported by no new evidence or change of law, are barred by law of the case (see Delgado v City of New York, 144 AD3d 46, 51 [1st Dept 2016]; Carmona v Mathisson, 92 AD3d 492, 492-493 [1st Dept 2012]).
We have considered defendant's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 7, 2018
CLERK